                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA

                              Plaintiff,

      -vs-                                          Case No.       18-00309-01-CR-W-DGK

JAMES SAMUELS,

                             Defendant.


                 ORDER TERMINATING THE FEDERAL PUBLIC DEFENDER
               and ORDER APPOINTING CRIMINAL JUSTICE ACT COUNSEL

       On November 11, 2019, the Court held a hearing regarding the appointment of Todd Schultz

and the Federal Public Defender’s office proceeding as counsel for Mr. Samuels.      Upon further

review and obtaining further information of the parties, it was ordered that Mr. Schultz’s motion to

withdraw as counsel be granted and that new counsel be appointed.

       Therefore, it is ORDERED that the Federal Public Defender and each member of her

attorney staff be hereby relieved as appointed counsel for the defendant at all further proceedings.

       FURTHERMORE. it is ORDERED that John Anthony Picerno, 1301 Oak Street, Suite 605,

Kansas City MO 64106, (816) 471-3330 be, and is hereby, appointed to represent the defendant

before the United States Magistrate Judge and in all proceedings thereafter unless and until relieved

by order of the United States District Court for the Western District of Missouri.

                                              /s/ Lajuana M. Counts
                                              LAJUANA M. COUNTS
                                              UNITED STATES MAGISTRATE JUDGE

Kansas City, Missouri
November 18, 2019
